Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 1 of 35 Page ID #:952
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 2 of 35 Page ID #:953
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 3 of 35 Page ID #:954
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 4 of 35 Page ID #:955
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 5 of 35 Page ID #:956
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 6 of 35 Page ID #:957
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 7 of 35 Page ID #:958
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 8 of 35 Page ID #:959
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 9 of 35 Page ID #:960
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 10 of 35 Page ID
                                  #:961
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 11 of 35 Page ID
                                  #:962




                   Exhibit “B”
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 12 of 35 Page ID
                                  #:963
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 13 of 35 Page ID
                                  #:964
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 14 of 35 Page ID
                                  #:965
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 15 of 35 Page ID
                                  #:966
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 16 of 35 Page ID
                                  #:967
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 17 of 35 Page ID
                                  #:968
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 18 of 35 Page ID
                                  #:969
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 19 of 35 Page ID
                                  #:970
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 20 of 35 Page ID
                                  #:971
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 21 of 35 Page ID
                                  #:972
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 22 of 35 Page ID
                                  #:973
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 23 of 35 Page ID
                                  #:974
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 24 of 35 Page ID
                                  #:975
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 25 of 35 Page ID
                                  #:976
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 26 of 35 Page ID
                                  #:977
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 27 of 35 Page ID
                                  #:978




                   Exhibit “C”
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 28 of 35 Page ID
                                  #:979
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 29 of 35 Page ID
                                  #:980
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 30 of 35 Page ID
                                  #:981
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 31 of 35 Page ID
                                  #:982
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 32 of 35 Page ID
                                  #:983
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 33 of 35 Page ID
                                  #:984
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 34 of 35 Page ID
                                  #:985
Case 8:19-cv-00847-CJC-DFM Document 62-1 Filed 08/31/20 Page 35 of 35 Page ID
                                  #:986
